Citation Nr: 0913447	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-24 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to a disability rating in excess of 70 percent 
for PTSD with depression.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which increased the disability 
rating for the Veteran's PTSD to 70 percent, effective July 
8, 2004.  The Veteran's claim seeking entitlement to an 
increased rating had been received on April 4, 2005.   

The Board notes that the Veteran's Notice of Disagreement 
(NOD) following receipt of the October 2003 notification of 
the August 2003 rating decision regarding the initial grant 
of 30 percent for the Veteran's service-connected PTSD, was 
received on August 30, 2004.  In written correspondence dated 
December 8, 2004, the Veteran indicated that a 50 percent 
evaluation would be satisfactory and requested that the NOD 
be withdrawn if the increased evaluation was granted.  
Following receipt of additional medical records, the RO 
increased the disability rating for the Veteran's PTSD to 50 
percent, effective August 7, 3003, the date of his original 
claim.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a 
claimant may limit a claim or appeal to the issue of 
entitlement to a particular disability rating which is less 
than the maximum disability rating allowed by law).


FINDINGS OF FACT

1.  Prior to May 5, 2008, the Veteran's PTSD with depression 
does not cause the Veteran's total occupational and social 
impairment.  

3.  Since May 5, 2008, the Veteran's PTSD with depression 
does cause the Veteran's total occupational and social 
impairment.  




CONCLUSIONS OF LAW

1.  Prior to May 5, 2008, the criteria for a disability 
rating in excess of 70 percent for the Veteran's PTSD with 
depression have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 
(2008).  

2.  Since May 5, 2008, the criteria are met for a higher 
disability rating of 100 percent, for the Veteran's PTSD with 
depression.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.10, 4.21, 
4.126, 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in June 2005, March 
2008, August 2008, and October 2008.  Those letters 
effectively satisfied the notification requirements of the 
VCAA through 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
by: (1) informing him about the information and evidence not 
of record that was necessary to substantiate his increased 
rating claims; (2) informing him about the information and 
evidence the VA would seek to provide; (3) informing him 
about the information and evidence that he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 
120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

The Board notes that for claims pending before the VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he may submit any evidence in 
his possession that might pertain to the claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Here, the presence or absence 
of notice of this element is of no consequence as it is no 
longer required by law.

Furthermore, the March and October 2008 letters from the RO 
further advised the Veteran of the elements of a disability 
rating and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

In addition, with regard to the notice requirements for a 
claim for an increased rating, the August 2008 VCAA notice 
letter was compliant with the recent U.S. Court of Appeals 
for Veterans Claims (Court) decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43-44 (2008), in that this letter 
notified the Veteran of both the general and specific types 
of evidence and legal criteria necessary to substantiate a 
higher rating.  Thus, the Veteran has received all required 
notice in this case, such that there is no error in the 
content of VCAA notice.

With regards to the timing of his VCAA notice, the Board sees 
the RO did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claim in August 2005, the 
preferred sequence.  But in Pelegrini II, the Court clarified 
that in these situations VA does not have to vitiate that 
initial decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Rather, VA need 
only ensure that the Veteran receives (or since has received) 
content-complying VCAA notice, followed by readjudication of 
his claim, such that the intended purpose of the notice is 
not frustrated and he is still provided proper due process.  
Id. at 120.  In other words, he must be given an opportunity 
to participate effectively in the processing of his claim.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or a supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after sending additional 
VCAA notice letters by readjudicating the case by way of a 
SSOC dated in October 2008.  Therefore, since the VA cured 
the timing error and because the Veteran did not challenge 
the sufficiency of the notice, the Board has not erred in 
finding that the VA complied with its duty to notify.  In 
essence, the timing defect in the notices has been rectified 
by the latter readjudications.

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  In this regard, the RO has 
provided the Veteran with several VA medical examinations, 
and secured all VA medical treatment records throughout the 
time period of the appeal as well as records from the 
Veteran's Service Center records, and employment and private 
records.  The Veteran has submitted personal statements, a 
statement by his wife, and private medical evidence.  The 
Veteran has not provided authorization for the VA to obtain 
any additional private medical records.  The Veteran and his 
representative have not identified any additional existing 
evidence necessary for a fair adjudication of the claim that 
has not been obtained.  Nor is there any indication of such 
evidence in the record.  Therefore, the Board concludes that 
the duty to assist the Veteran in gathering information to 
advance his claim has been met.

Governing Laws for Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with the degree of impairment of function will be expected in 
all cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the Veteran, as well as the entire 
history of his disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court recently held VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is to say, the Board must 
consider whether there have been times when his disabilities 
have been more severe than at others.  The relevant temporal 
focus for adjudicating the level of disability of an 
increased rating claim is from the time period one year 
before the claim was filed (in this case, April 2004) until 
the VA makes a final decision on the claim.  See Hart, supra.  
See also 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2008).

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the terms employed within 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability caused by a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

A rating of 50 percent under the general rating formula for 
mental disorders is appropriate when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130. 

A 70 percent rating requires:  occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

The requirements of a 100 percent rating under Diagnostic 
Code 9411 are:  total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In 
determining whether the veteran meets the criteria for a 
higher rating, the Board must consider whether the veteran 
has deficiencies in most of the following areas:  work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned to the Veteran.  A 
Global Assessment of Functioning (GAF) score is a scale of 0 
to 100 reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV at 32).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See generally 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

Analysis 

The Veteran was service-connected for PTSD at 50 percent 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, as of August 
7, 2003.  The Veteran's claim for a disability rating in 
excess of 50 percent was received in April 2005.  As of July 
8, 2004 (the date of a VA examination), the RO increased the 
Veteran's disability rating to 70 percent disabling under the 
same diagnostic code.  See Hart, supra.  The Veteran 
currently seeks a higher rating.

A January 2004 private psychological examination gave the 
Veteran a GAF score of 55 and noted that the Veteran 
experienced problems with anger.  The Board concludes that 
the medical examinations of this time period reveal similar 
findings and a consistent picture of the Veteran's mental 
health issues.  His cognition showed that he was oriented as 
to time, place, and person.  The Veteran experienced 
flashbacks, but this did not completely prevent him from 
working.  He was also found to be capable of handling his own 
money and benefits.  He was also capable of some 
socialization, notably with his wife, despite his impairment.  
The private medical examination in January 2004 showed that 
the Veteran had good social judgment and a fair understanding 
of events.  The VA treatment records of this period also 
confirm that the Veteran was maintaining his employment as 
well as relationships with his family.  The record simply 
does not establish the total occupational and social 
impairment necessary for a 100 percent rating.

However, the Board concludes that a higher rating of 100 
percent is warranted as of May 5, 2008.  38 C.F.R. § 4.7.  
Specifically, a May 2008 VA medical examination found that 
the Veteran suffered from "total occupational and social 
impairment."  The examiner stated that the Veteran was a 
danger and should not be working at all.  The examiner noted 
that the Veteran exhibited "poor hygiene with a significant 
odor."  In addition, the examiner noted that the Veteran had 
no friends and did "not socialize at all."  Further, it was 
noted that his condition was "worsening."  The Board 
further notes the examiner gave the Veteran a GAF score of 
40, which is indicative of major impairment in all areas and 
is significantly worse than any of the prior GAF ratings. 

The May 2008 examination specifically found "total 
occupational and social impairment" which is the standard 
for a PTSD disability rating of 100 percent.  In light of the 
above, after May 5, 2008, the evidence of record warrants a 
higher rating of 100 percent.  The Board finds that the above 
evidence is sufficient to warrant the increased rating, even 
though several of the other criteria provided for a 100 
percent rating are not present.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002) (rating criteria provide guidance as to 
the severity of symptoms contemplated for each rating; they 
are not all-encompassing or an exhaustive list).  In 
particular, the VA mental health evaluation of May 2008, 
provides evidence supporting the higher rating. 

However the record presented does not warrant awarding the 
Veteran a rating of 100 percent from July 8, 2004 to May 5, 
2008.  38 C.F.R. § 4.7.  As noted above, this level of 
disability requires total occupational and social impairment.  
This level is simply not shown by the records from this 
period.  First, the VA medical examination from July 2004 
indicates that the Veteran was still maintaining his 
employment and stated that that he had "no suicidal or 
homicidal ideation" at that time.  The examiner also noted 
that the Veteran's mental state was "relevant and 
coherent."  The VA medical examination of July 2005 also 
indicated limited social interaction, and noted that the 
Veteran was capable of maintaining his employment and 
managing his own financial affairs.  The VA medical treatment 
records from 2005 to 2008 indicated some flashbacks, but that 
the Veteran reported consistently that he was able to keep 
working during this time.  It is also significant that the 
Veteran's employer wrote in March 2008 that the Veteran was 
capable of "working at full capacity."  The VA medical 
treatment records further indicate that the Veteran's PTSD 
exhibited "mild to moderate symptoms."  See VA medical 
treatment records dated in August 2006.  While not altogether 
dispositive of the rating that should be assigned, the VA 
examiner's use of this descriptive language is nonetheless 
probative evidence to be considered in making this important 
determination.  38 C.F.R. §§ 4.2, 4.6.

Furthermore, there is no evidence in the records of this 
period of homicidal ideation, and the Veteran was oriented as 
to time and place during his examinations.  While some 
auditory hallucinations were reported, these were never 
manifested at the examinations.  The Veteran was still 
capable of driving and going to the grocery store and his 
judgment and impulses were intact.  The Veteran still had 
"minimal" daily hygiene and activities of daily living.  
Dr. J.M.'s reports dated in January 2004, August 2004, and 
September 2005 repeatedly concluded that the Veteran was 
oriented and demonstrated fair insight.  Further, Dr. J.M. 
has consistently stated in his treatment updates and 
psychological evaluation reports that the Veteran would 
benefit from individual and group therapy.  Given the level 
of disability evidenced by the record, these records reflect 
a complete picture of the Veteran's impairment during this 
time period.  The records do not demonstrate the "total 
occupational and social impairment" necessary for a rating 
of 100 percent under Diagnostic Code 9411 for the period 
prior to May 5, 2008.

In summary, prior to May 5, 2008, the Board finds that the 
evidence supports a 70 percent disability rating for the 
Veteran's PTSD under Diagnostic Code 9411.  38 C.F.R. § 4.3.  
However, since May 5, 2008, the Board concludes that the 
evidence supports an evaluation of 100 percent.  Id.

Staged rating for Veteran's PTSD and Depression

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
further staged rating is appropriate.  Here, the Board finds 
that the 100 percent rating granted in this case is only 
effective from May 5, 2008, the date a VA examination reveals 
this particular level of severity.  Otherwise, prior to May 
5, 2008, he is only entitled to a 70 percent rating.  There 
is no basis to "stage" his ratings any further. 



Extra-Schedular Rating for Veteran's PTSD and Depression

The Court recently clarified the analytical steps necessary 
to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111, 115-116 (2008).  First, the RO or the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate. 
 Second, if the schedular evaluation does not contemplate the 
veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the Rating Schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.  Id. 

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b).  The Veteran's symptoms from his PTSD and 
depression have caused impairment in his occupational and 
social functioning, yet the Veteran has maintained a 40-hour 
per week work schedule and an apparently stable relationship 
with his spouse throughout the period of his claim.  Such 
impairment is within the range contemplated by the rating 
criteria, which reasonably describe his disabilities.  There 
is also no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or marked interference with 
employment, to suggest that the Veteran is not adequately 
compensated by the regular Rating Schedule.  Generally, the 
degrees of disability specified in the Rating Schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. 
App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

Prior to May 5, 2008, a disability rating in excess of 70 
percent rating for the Veteran's PTSD with depression is 
denied.

As of May 5, 2008, a higher 100 percent rating for the 
Veteran's PTSD with depression is granted, subject to the 
laws and regulations governing the payment of 
VA compensation.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


